Citation Nr: 1430898	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  99-13 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for allergic rhinitis.  

2.  Entitlement to an initial disability rating in excess of 10 percent for irritable colon syndrome. 

3.  Entitlement to an initial disability rating in excess of 10 percent for left hernia scar.  

4.  Entitlement to an initial compensable disability rating for left fourth and fifth metacarpal fractures.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.

ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from November 1974 to December 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 1999, May 2003, and January 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board denied the Veteran's claims of entitlement to an initial disability rating in excess of 10 percent for a left inguinal hernia scar and entitlement to an initial compensable disability rating for residuals of the left hand third and fourth metacarpal fractures in a February 2009 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The Court remanded the issues for additional development based on a November 2009 Joint Motion for Remand.  The Board remanded these issues in May 2010 to determine if an increased evaluation or separate disability rating for neurological manifestations of the Veteran's left hernia scar is warranted.  The remand also required the RO to correct the Veteran's improperly service-connected residuals of the left hand third and fourth metacarpal fractures to reflect service connection for fourth and fifth metacarpals.  

In the substantive communications the RO has adjusted the Veteran's information to include the fourth and fifth metacarpals rather than the third and fourth metacarpals.  Although the subsequent rating action corrected the Veteran's service-connected disorder to reflect service connection for the fourth and fifth metacarpals, the RO codesheets have not yet been updated; however, the codesheets are not substantive.  Therefore, a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2009, the Board remanded the issues of entitlement to a disability rating in excess of 10 percent for allergic rhinitis and entitlement to an initial disability rating in excess of 10 percent for irritable colon syndrome.  The remand required the RO obtain VA examinations, as well as present the Veteran with an opportunity to provide VA with consent to obtain any outstanding private treatment records.  The examination and opinion was provided.  Regarding the private treatment records, the Veteran was asked to return a form that would authorize VA to seek private records; however, the Veteran failed to return the form.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  As such, VA is without authority to seek to obtain any outstanding private treatment records.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to a total rating for compensation purposes based upon individual unemployability is remanded.


FINDINGS OF FACT

1.  The Veteran's service-connected allergic rhinitis, is manifested by greater than 50 percent obstruction of the nasal passages on both sides, without polyps. 

2.  Manifestations of the Veteran's service-connected irritable colon syndrome include frequent episodes of bowel disturbance, with abdominal distress, that is not constant.

3.  The Veteran's left hernia scar is painful, but does not cover more than 12 square inches.

4.  During the period on appeal, the Veteran's left fourth and fifth metacarpal fractures do not result in ankylosis, arthritis, or limitation of motion.  
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2013).

2.  The criteria for an initial disability rating in excess of 10 percent for irritable colon syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2013).

3.  The criteria for an initial disability rating in excess of 10 percent for left hernia scar have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.114, 4.118, Diagnostic Codes 7338-7804 (2007).

4.  The criteria for an initial compensable disability rating for left fourth and fifth metacarpal fractures have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5223 (2002) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The appeal for initial ratings in excess of those assigned for irritable colon syndrome, left inguinal hernia scar, and fractures of the fourth and fifth left metacarpals arise from a disagreement with the initial evaluation following the grant of service connection.  As the Veteran's claims were for service connection, once service connection was granted, the claims were substantiated.  Therefore, additional notice is not required regarding this issue, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed.  

Regarding the remaining issues, the record shows that through letters dated March 2002, March 2006, May 2007, October 2007, May 2008, April 2009, and February 2013, the Veteran was informed of the information and evidence necessary to substantiate the claims.  The Veteran was also advised of the types of evidence VA would assist him in obtaining, as well as his own responsibilities with regard to identifying relevant evidence.  The case was readjudicated in February 2014.  

The Board denied the Veteran's claims of entitlement to an initial disability rating in excess of 10 percent for a left inguinal hernia scar and entitlement to an initial compensable disability rating for residuals of the left hand third and fourth metacarpal fractures in a February 2009 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The Court remanded the issues for additional development based on a November 2009 Joint Motion for Remand.  The Board remanded these issues in May 2010 to determine if an increased evaluation or separate disability rating for neurological manifestations of the Veteran's left hernia scar is warranted.  The remand also required the RO to correct the Veteran's improperly service-connected residuals of the left hand third and fourth metacarpal fractures to reflect service connection for fourth and fifth metacarpals.  

The development was completed as directed.  In the substantive communications the RO has adjusted the Veteran's information to include the fourth and fifth metacarpals rather than the third and fourth metacarpals.  Although the subsequent rating action corrected the Veteran's service-connected disorder to reflect service connection for the fourth and fifth metacarpals, the RO codesheets have not yet been updated; however, the codesheets are not substantive.  Therefore, a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA has obtained available service treatment records, VA treatment records, and VA examination reports; assisted the Veteran in obtaining evidence; and afforded him the opportunity to present testimony, statements, and evidence.  All known, identified, and available records relevant to the issues on appeal have been obtained and associated with the evidence of record, and he has not contended otherwise.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Allergic Rhinitis 

Service connection for allergic rhinitis was granted by a rating decision in February 1999, and a 10 percent disability rating was assigned, effective November 1, 1997.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.  Allergic rhinitis without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, warrants a 10 percent disability rating.  Id.   Allergic rhinitis with polyps warrants a 30 percent disability rating.  Id. 

At a VA examination in November 1998, the Veteran reported a history of year round sneezing spells, rhinorrhea, post-nasal discharge, difficulty breathing through the nose, and itchy, teary eyes when around cats.  He stated that the symptoms were worse in the winter months.  Physical examination revealed that the left nostril was 90 percent occluded, with edematous inferior and middle turbinates.  The right nostril was occluded 60 to 80 percent, with moderately edematous inferior and middle turbinates.  The examiner noted no post-nasal drainage and no paranasal sinus tenderness.  

During a July 2003 VA examination, the Veteran reported chronic nasal congestion, rhinorrhea, and itchy, teary eyes.  His symptoms were year round, but worse in certain seasons.  He denied any history of chronic recurrent sinusitis.  He noted that he was told he had nasal polyps.  The examiner performed a physical examination and noted no discharge or postnasal drainage.  The nasal mucosa was pink and patent.  X-rays of the sinuses revealed haziness over the right maxillary sinus.  The examiner stated that this finding "may" be due to chronic sinusitis or soft tissue swelling.  He noted nasal polyps by history.  

At a VA examination in August 2010, the Veteran reported that he had nose bleeds during the "season" a few times per month.  The Veteran reported that he used a nasal spray once per day during allergy season and as needed during non-allergy season.  The examiner noted nasal congestion, excess nasal mucous, itchy nose, watery eyes, and sneezing.  The Veteran stated that he had occasional breathing difficulty.  A study of the sinuses was negative for any abnormality.  The examiner noted no fluid collection, mucocele, or polyp in the sinuses.  The nasal septum and nasal cavity were normal.  

The Veteran's treatment records do not show significant treatment for rhinitis beyond the use of nasal sprays.  

Although the Veteran asserts that he is entitled to a disability rating in excess of 10 percent for his allergic rhinitis, the evidence does not indicate the presence of polyps.  Accordingly, manifestations of the Veteran's allergic rhinitis do not meet the criteria for a 30 percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6522.  Moreover, as there is no evidence of chronic sinusitis, bacterial rhinitis, and granulomatous rhinitis, a rating in excess of 10 percent is not warranted under Diagnostic Codes 6510-6514, 6523, or 6524.  See 38 C.F.R. § 4.97.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected allergic rhinitis, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected allergic rhinitis varied to such an extent that a rating greater or less than 10 percent would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 10 percent for allergic rhinitis, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Irritable Colon Syndrome

Service connection for irritable colon syndrome was granted by a rating decision in February 1999, and a 10 percent disability rating was assigned, effective November 1, 1997.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  This rating contemplates moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress.  Severe irritable colon syndrome, with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress, warrants a 30 percent disability rating.  38 C.F.R. § 4.114.

At a VA examination in November 1998, the Veteran reported a history of loose bowel movements up to three or four times daily.  The abdomen was non-tender upon examination.  A VA examination in May 2002, noted normal bowel sounds.  

A VA examiner in July 2003, noted irritable bowel syndrome.  The Veteran reported chronic loose bowel movements about two to three per day.  The Veteran reported the stool was like bile, which burned with defecation, and blood on the toilet paper.  The Veteran stated that he had not experienced any weight gain or loss.  He noted daily intermittent abdominal cramps.  The physical examination showed bowel sounds present.  The Veteran had a normal colonoscopic examination.  

The Veteran reported chronic loose bowel movements, three to five times a day, with abdominal cramps, at a VA examination in June 2008.  He noted no blood in the stool.  The Veteran indicated that he did not experience colicky abdominal pain or chronic abdominal pain in the lower abdomen related to irritable colon syndrome.  The most recent colonoscopy was normal.  The physical examination revealed no obvious nutritional deficiencies and no acute distress.  Bowel sounds were normal.  The Veteran complained of vague minimal tenderness present in the lower abdomen.  

At a VA examination in August 2010, the examiner noted that the Veteran's service-connected irritable colon syndrome was stable.  The abdomen was soft, bowel sounds positive, and it was non-tender or distended.  The examiner stated that he was unable to do deep palpation due to the Veteran reporting soreness of the abdomen.  The examiner diagnosed irritable bowel syndrome, fairly controlled.  

To receive a disability rating in excess of 10 percent, the evidence must show severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with "more or less" constant abdominal distress.  38 U.S.C.A. § 4.114, Diagnostic Code 7319.  The evidence of record does not show has more or less constant abdominal distress.  In July 2003 the Veteran's abdominal distress was described as intermittent.  The VA examiner in June 2008 noted no chronic abdominal pain in the lower abdomen and only vague minimal tenderness.  

The Board acknowledges that the VA examiner in August 2010 noted that the Veteran complained that the abdomen was sore; however, the examiner did not report that the tenderness was chronic and continuous.  The remainder of the records did not indicate abdominal distress that was "more or less" constant.  Rather, the evidence shows moderate irritable colon syndrome, with frequent episodes of bowel disturbance, with abdominal distress.  Based on this evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a disability rating in excess of 10 percent under the provisions of Diagnostic Code 7319.  The Board has considered alternative diagnostic codes; however, as malnutrition, anemia, weight loss with impairment of health, or involuntary bowel movements or leakage, has not been shown, the Board finds that a 10 percent evaluation is not warranted.  38 U.S.C.A. §38 C.F.R. § 4.114.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected irritable colon syndrome, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected irritable colon syndrome varied to such an extent that a rating greater or less than 10 percent would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 10 percent for irritable colon syndrome, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Hernia Scar

Service connection for a left hernia scar was granted by a rating decision in February 1999, and a 10 percent disability rating was assigned, effective November 1, 1997.  See 38 C.F.R. §§ 4.114, 4.118, Diagnostic Codes 7338-7804.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2013).  The hyphenated diagnostic code in this case indicates that an inguinal hernia under Diagnostic Code 7338, is the service-connected disorder, and an unstable or painful scar, under Diagnostic Code 7804, is a residual condition.  

The Board notes that the regulations related to the rating of scars were revised effective October 23, 2008.  However, these changes apply only to applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008) unless the claimant specifically requests otherwise, which he did not in this case.  Accordingly, because the Veteran's claim was received prior to October 23, 2008 and he did not specifically request consideration under the revised criteria, the revised criteria are not for application in this case. 

Accordingly, the 10 percent rating contemplates a superficial scar that is painful on examination, and is the maximum rating under Diagnostic Code 7804.  38 C.F.R. § 4.118.  To receive a disability rating in excess of 10 percent for scars of the abdomen, the scar must be deep, cause limitation of motion, and cover an area exceeding 12 square inches.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7804, 7805 (2007).

A November 1998 VA examination showed a slight indented scar on the left side of the abdomen, with discomfort on palpation of the left inguinal area.  A November 2007 VA examination showed a scar that was 2.5-inches by 1/8-inch that was mildly adherent.  The scar was otherwise superficial.  The Veteran complained of pain on palpation, but there no evidence of recurrent ulceration or instability.  The examiner noted no disfigurement due to the scars.  During an August 2010 VA examination, the Veteran's left hernia scar was described as 0.3-centimeters by 6-centimeters.  In a November 2010 VA examination, the examiner noted a well-healed 5.5 centimeters surgical scar measuring 3 to 4 millimeters at its greatest width.  Accordingly, a rating in excess of 10 percent is not warranted for the Veteran's service-connected left hernia scar.  Id. 

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 10 percent for his service-connected left hernia scar at all times during the appeal period, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).


Metacarpal Fractures

Service connection for fractures of the third and fourth metacarpals of the left hand was granted by a rating decision in February 1999, and a noncompensable evaluation was assigned, effective November 1, 1997.  See 38 C.F.R. § 4.71a, Diagnostic Code 5223.  Service connection for the left hand fractures was subsequently changed to involve the fourth and fifth metacarpals.  

The Veteran's left hand is his nondominant, or minor, hand.  From November 1, 1997 to August 25, 2002, and on and after August 26, 2002, the Veteran's residuals of a left hand fourth and fifth metacarpal fracture is rated as noncompensable under 38 C.F.R. § 4.71a , Diagnostic Code 5223, as favorable ankylosis of two digits of one hand. 

During the pendency of this appeal, VA revised the criteria for diagnosing and evaluating the hand, effective August 26, 2002.  See 67 Fed. Reg. 48784 (July 26, 2002).  When a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  

The RO addressed the veteran's claim for entitlement to an initial compensable evaluation for residuals of left hand fourth and fifth metacarpal fractures under both the old criteria in the Rating Schedule and the current regulations.  Thus, there is no prejudice to the veteran for the Board to apply the regulatory revisions of August 26, 2002 in the adjudication of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Prior to August 26, 2002, Diagnostic Code 5223 provided that an evaluation of 10 percent was warranted for favorable ankylosis of the ring and little fingers for either the major hand or the minor hand.  38 C.F.R. § 4.71a (2002).  The rating criteria under former Diagnostic Code 5223 applied to favorable ankylosis or to limited motion which permitted flexion of the finger tips to within 2 inches (5.1 cm.) of the transverse fold of the palm of the hand.  Limitation of motion of less than 1 inch (2.5 cm.) was not considered disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5223 (2002). 

Under the revised regulations for Diagnostic Code 5223, favorable ankylosis of the ring and little fingers of either the major hand or the minor hand warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5223 (2013). 

A.  From November 1, 1997 to August 25, 2002 

The Veteran's service medical records reveal that he injured his left hand in June 1982 when he fell on a staircase.  June 1982 records indicate that he fractured his fifth metacarpal, with ventral angulation of 45 degrees of the distal fragment and his fourth metacarpal had an impacted fracture.  Physical examination showed swelling of the left fifth metacarpal area, both ventrally and dorsally.  He had limited motion of the fifth digit, but it was not paralyzed.  The diagnosis was sprained left fifth digit.  A June 1982 x-ray of the left hand showed a Boxer's fracture of the fifth metacarpal with ventral angulation of the distal fragment.  There was an impacted fracture of the proximal portion of the fourth metacarpal as well.  A July 1982 treatment record reveals that the Veteran's fifth metacarpal head fracture was treated with a cast.  A July 1982 x-ray of the left hand revealed healing fractures of the fourth and fifth metacarpals with no change in position since the previous examination.  In a June 1996 report of medical history, the Veteran reported a history of left hand fracture and complained of occasional stiffness.  In a July 1997 retirement examination, the Veteran's upper extremities and musculoskeletal system was noted to be normal.  On a report of medical history, completed at that time, the physician indicated that the Veteran broke his left hand in 1982. 

In a November 1998 VA examination, the Veteran noted a history of a left hand injury in service.  Physical examination of the left hand showed a deformity of the metacarpal of the little finger.  There was no tenderness and there were full finger movements.  Grip strength was good and there was no atrophy of the muscles. There were no neurological deficits.  An x-ray of the left hand was within normal limits, without any residual of trauma, except for a deformity of the fifth metacarpal of the little finger as a residual of fracture.  The diagnosis was residual fracture of the fifth metacarpal left little finger. 

A November 1998 x-ray of the left hand showed a deformity of the fifth metacarpal which was believed to be related to a previous fracture.  The impression was post-traumatic changes of the left hand. 

A March 2001 private medical treatment record reveals the Veteran's complaints of left arm weakness with numbness along the ring and little finger.  Physical examination revealed a weakened hand grip and that the Veteran was able to manipulate objects relatively well with the left and the right hand.  He was also able to dress and undress without much difficulty.  A neurological examination was essentially unremarkable.  An electromyographic study of the left upper limb showed that the intertional potentials were quite brisk with electrical silence at rest.  There were no fibrillations, fasciculations, or sharp waves noted, distally or proximally.  A nerve conduction study showed ulnar nerve motor latency at the elbow to be 5.2 ms., ulnar nerve sensory latency at the elbow to be 6.1 ms., ulnar nerve latency at the wrist to be 2.3 ms. motor phase and 2.4 ms. at the sensory phase.  The physician found that the neurological examination and the electrophysiological examination were essentially unremarkable and did not reflect any nerve damage along the ulnar nerve or along the C7 nerve root level.  

The Board finds that an initial compensable evaluation for the Veteran's service-connected residuals of left fourth and fifth metacarpal fractures is not warranted for the period of November 1, 1997 to August 25, 2002.  The medical evidence of record is negative for any findings of ankylosis of either the left fourth or fifth metacarpal.  Additionally, there is no indication of any limited motion of the left fourth or fifth metacarpal.  Accordingly, an initial compensable evaluation for residuals of left fourth and fifth metacarpal fractures or for residuals for the period of November 1, 1997 to August 25, 2002 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5223. 


B.  On and After August 26, 2002 

In July 2003, the Veteran participated in another VA examination.  The report notes the Veteran's complaints of left hand weakness.  Physical examination of the left hand revealed no atrophy or deformity and normal sensation.  The Veteran's grip strength was moderate and his ability to keep his fingers flexed against the counter force of extension was well maintained.  Radial pulse was palpable and there was no evidence of carpal tunnel syndrome. 

In November 2007, the Veteran underwent another VA examination.  He complained of left hand weakness, with deficient grip.  He noted that he limited his activities of daily living as a result of his left hand disorder, and reported that his dexterity was impaired.  He denied using a wrist brace and complained of occasional spasm.  He reported that repetitive motion increased his discomfort. The Veteran denied using medication for his left hand, and he denied any flare-ups or instability.  Physical examination revealed the left hand to have a normal appearance, with no deformity or swelling.  The skin was healthy and there was no point tenderness.  The grip was strong and pinching was satisfactory.  Sensation was normal and there was no muscle atrophy.  There was no ankylosis of any of the fingers on the left hand.  An x-ray of the left hand revealed a mild deformity of the fifth metacarpal, distal end, as a residual of an old fracture. 

The VA examiner stated that there were no residuals of fractures of the fourth metacarpal. There was deformity of the neck of the fifth metacarpal, which was noted as likely due to an old healed fracture.  There was no evidence of olecranon bursitis.  The gap between the thumb and the fingers was less than one inch while the thumb was attempting to oppose the fingers.  The VA examiner concluded that there was no evidence of any ankylosis of the joints of the fingers on the left hand, and that there was no additional functional impairment due to pain, weakness, fatigability, or lack of coordination associated with the left hand.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance or repetitive use of the joints. 

At a VA examination in August 2010, the Veteran reported an overall decrease in strength and dexterity.  Physical examination of the fourth metacarpal showed no evidence of pain on active range of motion testing and no limitation of motion.  The findings remained the same after additional repetitive motion testing.  Regarding the left fifth metacarpal, the examiner noted evidence of pain on active range of motion.  The examiner found no ankylosis of the fingers and no deformity.  He noted decreased dexterity for twisting, probing, writing, touching, and expression.  The diagnosis was left hand fracture, with residual pain of the left fifth finger, without radiological evidence of arthritis.  

The Board finds that a compensable evaluation for the Veteran's service-connected residuals of left fourth and fifth metacarpal fractures is not warranted for the period on and after August 26, 2002.  The medical evidence of record is negative for any findings of ankylosis of either the left fourth or fifth metacarpal.  Additionally, there is no indication of any limited motion of the left fourth or fifth metacarpal.  Accordingly, a compensable evaluation for residuals of the left fourth and fifth metacarpal fractures for the period on and after August 26, 2002 is not warranted. 

The Board has also considered whether there is any additional functional loss of the Veteran's left hand.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  The Veteran reported left hand weakness.  He denied medication or treatment for his left hand weakness, and he denied flare-ups or instability.  He noted that his left hand weakness affected his day-to-day activities.  The objective medical evidence of record demonstrates moderate or strong left hand grip strength with no muscle atrophy.  Also, the November 2007 VA examiner stated that there was no additional functional impairment of the Veteran's left hand due to pain, weakness, fatigability, or lack of coordination.  The November 2007 VA examiner also reported that there was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use.  Although the 2010 VA examiner found mild effects on the Veteran's daily activities.  However, these effects did not result in additional limitation of motion tow warrant a compensable evaluation for the Veteran's residuals of left hand fourth and fifth metacarpal fractures.  Id.  


C.  Other Considerations

The Board has considered other potentially applicable diagnostic codes.  However, there is no evidence of unfavorable ankylosis or limitation of motion of any finger joints of the left hand.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5216, 5217, 5218, 5219, 5220, 5221, 5222, 5224, 5225, 5226, 5227, 5228, 5229, 5230 (2013).

The Board finds that a preponderance of the evidence is against the claim for a compensable disability for the Veteran's left fourth and fifth metacarpal fractures during all periods on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected disorders were evaluated under diagnostic codes in the Rating Schedule, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  Id.  

The Veteran's service-connected allergic rhinitis, is manifested by greater than 50 percent obstruction of the nasal passages on both sides, without polyps.  Manifestations of the Veteran's service-connected irritable colon syndrome include frequent episodes of bowel disturbance, with abdominal distress, that is not constant.  The Veteran's left hernia scar is painful, but does not cover more than 12 square inches.  During the period on appeal, the Veteran's left fourth and fifth metacarpal fractures does not result in ankylosis, arthritis, or limitation of motion.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the current disability ratings assigned.  Evaluations in excess of those assigned are provided for certain manifestations, but the medical evidence demonstrates that those manifestations are not present in this case.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  


ORDER

A disability rating in excess of 10 percent for allergic rhinitis is denied.  

An initial disability rating in excess of 10 percent for irritable colon syndrome is denied. 

A disability rating in excess of 10 percent for left hernia scar is denied.  

A compensable disability rating for left fourth and fifth metacarpal fractures is denied.


REMAND

A VA physician in 2011 stated that the Veteran's service-connected disorders are "not likely to impact [the Veteran's] ability to obtain and sustain substantially gainful light duty non repetitious sedentary employment."  This opinion is inadequate for adjudication purposes.  The VA physician did not conduct an examination of the Veteran; did not review the complete evidence of record, but only reviewed two VA examinations conducted in 2011 and 2008; and failed to provide any rationale for this opinion. 

Accordingly, the issue is remanded for the following action: 

1.  The Veteran must be afforded an appropriate VA examination to determine to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated, with consideration of 38 C.F.R. § 4.16(b) (2013).  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


